MEMORANDUM**
Roger Allen Postmus appeals pro se the district court’s dismissal for failure to state a claim of his diversity action against several pharmaceutical companies and a bank, *332alleging conspiracy, fraud, negligence, product liability, medical malpractice, false arrest, and wrongful death. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.
We review de novo the district court’s sua sponte dismissal of the complaint under Fed.R.Civ.P. 12(b)(6). Thompson v. Davis, 282 F.3d 780, 783 (9th Cir.2002). The district court properly dismissed Post-mus’s action because his claims were legally frivolous. See Denton v. Hernandez, 504 U.S. 25, 33, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992). Postmus was given leave to amend his complaint before it was dismissed and he failed to cure its defects. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.